Title: Motion on Expenditures by United States Ministers Abroad, [14 September] 1782
From: Madison, James
To: 


[14 September 1782]
Resolved
That the several public Ministers of the U. States in Europe be informed that the care & management of all monies which have been or may be obtained in Europe by loans or otherwise, having been committed to the Superintendant of Finance, to be disposed of by him according to appropriations of the U. States in Congress, it is the instruction of Congress that they conform in the strictest manner to this arrangement, and prevent as far as may depend on them, the disposition or expenditure of any monies belonging to the U. States by any other terms, or in any other manner, than may be expressly authorised by the said Superintendt. of Finance, or be specially directed by Congress.
